965 F.2d 772
UNITED STATES of America, Plaintiff-Appellee,v.George Stephen AGUILAR-CORREA, aka El Grande, Defendant-Appellant.
No. 90-10002.
United States Court of Appeals,Ninth Circuit.
May 29, 1992.

1
Before:  BRUNETTI and RYMER, Circuit Judges, and WILSON,* District Judge.

ORDER

2
Appellee's petition for rehearing is denied.   The order filed January 9, 1992, 953 F.2d 558, (9th Cir.) is withdrawn.   The mandate shall issue forthwith.



*
 The Honorable Stephen V. Wilson, United States District Judge for the Central District of California, sitting by designation